United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southfield, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-570
Issued: October 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2009 appellant filed a timely appeal from a nonmerit decision of the
Office of Workers’ Compensation Programs dated November 5, 2009 denying his request for
reconsideration. As the most recent merit decision is dated February 10, 2009, more than 180
days prior to the filing of this appeal, the Board lacks jurisdiction to review the merits of this
case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
On October 8, 1997 appellant, then a 41-year-old letter carrier, filed an occupational
disease claim alleging that his bilateral carpal tunnel syndrome arose from the performance of his
employment duties. The Office accepted the claim for bilateral carpal tunnel syndrome and

authorized surgery, which occurred on October 27, 1997 and January 9, 1998.
returned to limited-duty work on February 12, 1998.1

Appellant

By decision dated November 17, 1999, the Office issued schedule awards for 10 percent
permanent impairment of the left upper extremity and 10 percent permanent impairment of the
right upper extremity. The period of the awards ran from April 21, 1999 to June 30, 2000. On
May 29, 2001 the Office issued schedule awards for an additional two percent impairment of the
right arm and two percent impairment of the left arm, which ran from June 2 to
September 27, 2000. By decision dated January 16, 2003, it issued schedule awards for an
additional eight percent impairment for both arms, which ran from November 1 to
December 28, 2002.
On April 22, 2005 appellant filed a claim for an additional schedule award, which was
denied by decision dated May 9, 2005.
On June 13, 2005 the Office received appellant’s undated reconsideration request. By
decision dated August 14, 2005 the Office denied appellant’s request for a merit review of his
claim.
On June 13, 2008 appellant filed a claim for an additional schedule award.
In a September 16, 2008 report, Dr. M. David Jackson, a treating Board-certified
physiatrist, reported that appellant had restricted range of motion of the wrist, decreased opens
pollicis strength and bilateral median distribution distorted superficial tactile sensation. He
concluded appellant had 10 percent impairment of the right upper extremity due to weakness of
the opponens pollicis. Dr. Jackson stated appellant previously received a schedule award for 2
percent impairment for each hand for a total 24 percent impairment. He stated there was an
increase of 10 percent due to appellant’s motor deficits. Dr. Jackson concluded appellant’s range
of motion deficits would result in a higher impairment than his sensory abnormalities. He
concluded appellant’s total impairment was 34 percent impairment for appellant’s bilateral upper
extremities.
On December 4, 2008 Dr. Anthony F. Skalak, an Office medical adviser, reviewed the
evidence including a statement of accepted facts and Dr. Jackson’s September 16, 2008 report.
He concluded that appellant had 12 percent impairment of the right upper extremity and 12
percent impairment of the left upper extremity using Tables 16-15 and 16-11 of the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment.
Dr. Skalak found that appellant did not have an impairment greater than previously awarded.
By decision dated February 10, 2009, the Office denied appellant’s request for an
additional schedule award.
On September 29, 2009 appellant requested reconsideration and submitted a
September 25, 2009 report from Dr. Jackson and a claim for a schedule award in support of his
request. Dr. Jackson noted appellant had reduced joint range of motion which included 60
1

On October 12, 1999 the Office issued a loss of wage-earning capacity determination, finding that the position
of modified letter carrier fairly and reasonably represented his wage-earning capacity.

2

degrees bilateral wrist flexion, 35 degrees bilateral extension, “a few degrees of radial deviation
bilaterally and maybe about 30 degrees of ulnar deviation.”
In a decision dated November 5, 2009, the Office denied appellant’s request for further
merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.5
The Board has held that the submission of evidence, which repeats or duplicates evidence
already in the case record, does not constitute a basis for reopening a case.6 The Board also has
held that the submission of evidence, which does not address the particular issue involved, does
not constitute a basis for reopening a case.7 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.8
ANALYSIS
Appellant’s request for reconsideration consists of an appeal request form in which he
checked a box indicating that he sought reconsideration. His request does not attempt to show
that the Office erroneously applied the law because he did not identify a point of law that was
2

5 U.S.C. § 8128(a). Section 8128(a) of the Act provides that [t]he Secretary of Labor may review an award for
or against payment of compensation at any time on her own motion or on application.
3

20 C.F.R. § 10.606(b)(2). See R.B., 61 ECAB ___ (Docket No. 09-1241, issued January 14, 2010); Susan A.
Filkins, 57 ECAB 630 (2006).
4

20 C.F.R. § 10.607(a). See S.J., 60 ECAB ___ (Docket No. 08-2048, issued July 9, 2009); D’Wayne Avila,
57 ECAB 642 (2006).
5

20 C.F.R. § 10.608(b). See R.M., 59 ECAB ___ (Docket No. 08-734, issued September 5, 2008); Tina M.
Parrelli-Ball, 57 ECAB 598 (2006).
6

A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009); Arlesa Gibbs, 53 ECAB 204 (2001);
James E. Norris, 52 ECAB 93 (2000).
7

E.M., 60 ECAB ___(Docket No. 09-39, issued March 3, 2009); D.I., 59 ECAB ___ (Docket No. 07-1534, issued
November 6, 2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).
8

L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); Vincent Holmes, 53 ECAB 468 (2002);
Robert P. Mitchell, 52 ECAB 116 (2000).

3

erroneously applied or interpreted. Appellant’s request form also did not advance any new
relevant legal arguments not previously considered by the Office.
The additional medical report from Dr. Jackson submitted by appellant, although new, is
not relevant and pertinent evidence not previously considered by the Office. In a September 25,
2009 report, Dr. Jackson advised that appellant was seen for a follow-up visit for his bilateral
carpal tunnel syndrome. He noted appellant had reduced bilateral wrist range of motion, but did
not provide any impairment rating or reference to the A.M.A., Guides. Dr. Jackson’s report
failed to address the pertinent issue of whether appellant had increased permanent impairment
for schedule award purposes. Thus, it is not relevant to the particular issue presented in this
appeal and does not warrant a reopening of the case for merit review.9
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 5, 2009 is affirmed.
Issued: October 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007); Johnnie B. Causey, 57 ECAB 359
(2006) (the submission of evidence which does not address the particular issue involved in a case does not constitute
a basis for reopening the claim).

4

